 



 
FORM OF
SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT
OF
GOLDMAN SACHS GLOBAL FUNDAMENTAL STRATEGIES, LLC
Dated as of April 1, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I General Provisions     1  
 
           
Section 1.01
  Company Name and Address     1  
Section 1.02
  Fiscal Year     1  
Section 1.03
  Liability of Members     1  
Section 1.04
  Purposes of the Company     2  
Section 1.05
  Assignability of Units; Assignment by Managing Member     3  
Section 1.06
  Registered Office and Agent for Service of Process.     3  
 
            ARTICLE II Management of the Company     3  
 
           
Section 2.01
  Management Generally     3  
Section 2.02
  Delegation by Managing Member     3  
Section 2.03
  Authority of the Managing Member     4  
Section 2.04
  Reliance by Third Parties     5  
Section 2.05
  Activity of the Managing Member     6  
Section 2.06
  Standard of Care; Indemnification     6  
Section 2.07
  Management Fee; Payment of Costs and Expenses     8  
Section 2.08
  Principal Transactions and Other Related Party Transactions     9  
 
            ARTICLE III Series of Units; Admission of New Members     9  
 
           
Section 3.01
  Classes and Series of Units     9  
Section 3.02
  Conversion of Series     10  
Section 3.03
  New Members     10  
Section 3.04
  Adjustment to Number of Units Issued     10  
Section 3.05
  Additional Classes of Units     10  
 
            ARTICLE IV Capital Accounts of Members and Operation Thereof     11
 
 
           
Section 4.01
  Definitions     11  
Section 4.02
  Capital Contributions     11  
Section 4.03
  Capital Accounts     12  
Section 4.04
  Membership Percentages     13  
Section 4.05
  Allocation of Net Capital Appreciation or Net Capital Depreciation     13  
Section 4.06
  Amendment of Incentive Allocation     14  
Section 4.07
  Determination of Net Assets     14  
Section 4.08
  Determination of Net Asset Value     15  
Section 4.09
  Allocation for Tax Purposes     16  
Section 4.10
  Determination by Managing Member of Certain Matters; Managing Member’
Discretion     16  

i



--------------------------------------------------------------------------------



 



                      Page  
 
           
Section 4.11
  Adjustments to Take Account of Interim Year Events     17  
Section 4.12
  Tax Withholding     17  
 
            ARTICLE V Redemptions and Distributions     17  
 
           
Section 5.01
  Redemptions and Distributions in General     17  
Section 5.02
  Redemptions     18  
Section 5.03
  Limitation on Redemptions     19  
Section 5.04
  Distributions     20  
 
            ARTICLE VI Withdrawal, Death, Disability     21  
 
           
Section 6.01
  Withdrawal, Death, etc. of Members     21  
Section 6.02
  Required Withdrawals     21  
 
            ARTICLE VII Duration and Dissolution of the Company     21  
 
           
Section 7.01
  Duration     21  
Section 7.02
  Dissolution     23  
 
            ARTICLE VIII Tax Returns; Reports to Members     24  
 
           
Section 8.01
  Independent Auditors     24  
Section 8.02
  Filing of Tax Returns     24  
Section 8.03
  Tax Matters Partner     24  
Section 8.04
  Financial Reports to Current Members     24  
Section 8.05
  Tax Reports to Members and Former Members     24  
 
            ARTICLE IX Miscellaneous     25  
 
           
Section 9.01
  General     25  
Section 9.02
  Power of Attorney     25  
Section 9.03
  Amendments to Limited Liability Company Agreement     25  
Section 9.04
  Instruments     26  
Section 9.05
  No Personal Liability For Return of Capital     26  
Section 9.06
  Choice of Law     27  
Section 9.07
  Venue; Inconvenient Forum     27  
Section 9.08
  No Third Party Rights     27  
Section 9.09
  Notices     27  
Section 9.10
  Grantors of Revocable Trusts     27  
Section 9.11
  Goodwill     28  
Section 9.12
  Headings     28  
Section 9.13
  Pronouns     28  
Section 9.14
  Confidentiality     28  

ii



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
GOLDMAN SACHS FUNDAMENTAL STRATEGIES, LLC

Dated as of April 1,2008
          The undersigned (herein called the “Members,” which term shall include
any Persons (as defined below) hereafter admitted to the Company (as defined
below) pursuant to Article III of this Agreement (as defined below) and shall
exclude any Persons who cease to be Members pursuant to Article V or Article VI
of this Agreement) hereby agree to form and hereby form, as of the date and year
first above written, a limited liability company (herein called the “Company”),
pursuant to the provisions of the Limited Liability Company Act of the State of
Delaware (6 Del. Code § 18-101, et seq.) (the “Act”), which shall be governed
by, and operated pursuant to, the terms and provisions of this Second Amended
and Restated Limited Liability Company Agreement (herein called this
“Agreement”).
ARTICLE I
General Provisions
          Section 1.01 Company Name and Address. The name of the Company is
Goldman Sachs Global Fundamental Strategies, LLC. Its principal office is
located at 701 Mount Lucas Road, Princeton, New Jersey 08540, or at such other
location as the Managing Member (as defined in Section 1.03) in the future may
designate. The Managing Member shall promptly notify the Non-Managing Members
(as defined in Section 1.03) of any change in the Company’s address.
          Section 1.02 Fiscal Year. The fiscal year of the Company (herein
called the “fiscal year”) shall end on December 31 of each calendar year;
provided, however, that the Managing Member may change the Company’s fiscal
year-end, without the consent of the Non-Managing Members, as deemed appropriate
by the Managing Member, in its sole discretion.
          Section 1.03 Liability of Members. The names of all of the Members and
the amounts of their respective contributions to the Company (herein called the
“Capital Contributions”) are set forth in a schedule (herein called the
“Schedule”), which shall be filed with the records of the Company at the
Company’s principal office (as set forth in Section 1.01) and is hereby
incorporated by reference and made a part of this Agreement.
          The Member designated in Part I of the Schedule as the Managing Member
(herein called the “Managing Member”) shall manage the operations of the
Company. The Members designated in Part II of the Schedule are referred to
herein as the “Non-Managing Members.” The Managing Member, the Non-Managing
Members and the former Non-Managing Members shall be liable to the extent
provided herein for the repayment and discharge of all debts and obligations of
the Company attributable to any fiscal year (or relevant portion thereof)

 



--------------------------------------------------------------------------------



 



during which they are or were Members of the Company to the extent of their
respective limited liability company interests (the “Units”) in the Company in
the fiscal year (or relevant portion thereof) to which any such debts and
obligations are attributable.
          The Members and all former Members shall share all losses, liabilities
or expenses suffered or incurred by virtue of the operation of the preceding
paragraph of this Section 1.03 in the proportions of their respective Capital
Accounts (determined as provided in Section 4.03) for the fiscal year (or
relevant portion thereof) to which any debts or obligations of the Company are
attributable. A Member’s or former Member’s share of all losses, liabilities or
expenses shall not be greater than its respective interest in the Company for
such fiscal year (or relevant portion thereof).
          As used in this Agreement, the terms “interests in the Company” and
“interest in the Company” shall mean with respect to any fiscal year (or
relevant portion thereof) and with respect to each Member (or former Member),
the Capital Account (or, in the case of a Member with more than one series of
Units (as defined below), the Capital Accounts) that such Member (or former
Member) would have received (or in fact did receive) pursuant to the terms and
provisions of Article VI upon withdrawal from the Company as of the end of such
fiscal year (or relevant portion thereof).
          Notwithstanding any other provision of this Agreement to the contrary,
in no event shall any Member (or former Member) be obligated to make any
additional contribution or payment whatsoever to the Company, or have any
liability for the repayment and discharge of the debts and obligations of the
Company (apart from its interest in the Company), except that a Non-Managing
Member (or former Non-Managing Member) shall, in the discretion of the Managing
Member, be required, for purposes of meeting such Member’s (or former Member’s)
obligations under this Section 1.03, to make additional contributions or
payments, respectively, up to, but in no event in excess of, the aggregate
amount of returns of capital and other amounts actually received by it from the
Company during or after the fiscal year to which any debt or obligation is
attributable.
          As used in this Agreement, the terms “former Non-Managing Member” and
“former Member” refer to such Persons as hereafter from time to time cease to be
a Non-Managing Member or Member, respectively, pursuant to the terms and
provisions of this Agreement.
          Section 1.04 Purposes of the Company. The Company is organized for the
purposes of allocating its assets directly or indirectly to a group of
investment managers (the “Advisors”) (that may or may not be Affiliates (as
defined in Section 2.05) of the Managing Member) that employ strategies within
the event driven hedge fund sector, engaging in any other lawful act or activity
for which limited liability companies may be organized under the Act, and
engaging in any and all activities and transactions as the Managing Member may
deem necessary or advisable in connection therewith.

2



--------------------------------------------------------------------------------



 



          Section 1.05 Assignability of Units; Assignment by Managing Member.
          (a) Except as provided in paragraph (b) below, without the prior
written consent of the Managing Member, which may be withheld in its sole and
absolute discretion, with or without cause, a Member may not pledge, transfer or
assign its Units in the Company in whole or in part to any Person except by
operation of law pursuant to the death, adjudication of incompetency, insolvency
or bankruptcy of the Member, nor substitute any other Person as a Member. Any
attempted pledge, transfer, assignment or substitution not made in accordance
with this Section 1.05 shall be void.
          (b) Without the consent of the Non-Managing Members, the Managing
Member may assign or otherwise transfer its Managing Member interest in the
Company to any corporation, partnership, limited liability company or other
entity controlling, controlled by or under common control with the Managing
Member, as long as such transfer does not, as determined by the Managing Member
in its sole discretion, cause the Company to be taxable as a corporation.
          Section 1.06 Registered Office and Agent for Service of Process. The
registered office of the Company shall be: Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware 19801, and the registered agent for service of
process at such office shall be The Corporation Trust Company. The Company may
from time to time have such other place or places of business within or without
the State of Delaware as may be designated by the Managing Member.
ARTICLE II
Management of the Company
          Section 2.01 Management Generally. The management of the Company shall
be vested exclusively in the Managing Member. Except as authorized by the
Managing Member, or as expressly set forth in this Agreement, the Non-Managing
Members shall have no part in the management of the Company, and shall have no
authority or right to act on behalf of the Company in connection with any
matter. The Managing Member, and any Affiliate of the Managing Member, may
engage in any other business venture, whether or not such business is similar to
the business of the Company, and neither the Company nor any Non-Managing Member
shall have any rights in or to such ventures or the income or profits derived
therefrom.
          Section 2.02 Delegation by Managing Member. The Managing Member shall
have the power and authority to delegate to one or more Persons (as defined in
Section 2.03(d)), including, without limitation, any officer, employee or agent
of the Company or the Managing Member, the Managing Member’s rights and powers
to manage and control the business and affairs of the Company. The Managing
Member may, by written instrument, authorize any Person to enter into and
perform under any document on behalf of the Company.

3



--------------------------------------------------------------------------------



 



          Section 2.03 Authority of the Managing Member. The Managing Member
shall have the power on behalf of and in the name of the Company to carry out
any and all of the objects and purposes of the Company set forth in Section 1.04
and Section 2.01, and to perform all acts and enter into and perform all
contracts and other undertakings, other than any actions to be taken in
connection with investment of the Company’s investable assets, which it may deem
necessary or advisable or incidental thereto, including, without limitation, the
power to:
          (a) open, maintain and close accounts, including custodial accounts,
with banks, including banks located inside and outside the United States, and
draw checks or other orders for the payment of monies;
          (b) lend, either with or without security, funds or other properties
of the Company, borrow or raise funds (including borrowing from the Managing
Member or its Affiliates), and secure the obligations of the Company by pledges
or hypothecation of all or any part of the property of the Company;
          (c) do any and all acts on behalf of the Company, and exercise all
rights, powers, privileges and other incidents of ownership or possession with
respect to the Company’s assets (including any interest therein) and other
property and funds held or owned by the Company, including, without limitation,
participation in arrangements with creditors, the institution and settlement or
compromise of suits and administrative proceedings and all other like or similar
matters;
          (d) engage any person, general partnership, limited partnership,
limited liability company, corporation, joint venture, trust, business trust,
cooperative, association or other entity (each, a “Person” and collectively,
“Persons”) (including the Managing Member and any of its Affiliates) pursuant to
an administration agreement to provide certain administrative services (any such
Person providing such services being referred to herein as the “Administrator”),
including, without limitation, calculating the net asset value (the “NAV”) of
each series of Units and Members’ Capital Accounts, valuing the Company’s
assets, assisting with the valuation of securities which are not readily
marketable, assisting in the preparation of the Company’s financial statements,
assisting in the preparation and distribution of reports to each Member,
maintaining a registry for the ownership of each series of Units and providing
other administrative services to the Company;
          (e) consent on behalf of the Company to any changes in the members,
directors or officers of the Managing Member, if such consent is required by
applicable law;
          (f) engage any personnel, whether part time or full time, attorneys,
financial advisers, underwriters, accountants, consultants, appraisers,
custodians of the assets of the Company or other Persons as the Managing Member
may deem necessary or desirable, whether or not any such Person may be an
Affiliate of the Managing Member or may also be employed by any Affiliate of the
Managing Member;
          (g) allocate the Company’s assets, directly or indirectly, to Advisors
and limited liability companies or other entities managed by the Managing Member
through which

4



--------------------------------------------------------------------------------



 



the Company accesses Advisors (“Portfolio Companies”) and investment funds in
the manner set forth in the Company’s Confidential Private Placement Memorandum
(as amended or supplemented from time to time, the “Memorandum”) oversee such
allocations and, from time to time, in the sole discretion of the Managing
Member, reallocate the Company’s assets among existing or new Advisors,
Portfolio Companies or investment funds;
          (h) invest any of the Company’s cash balances which it determines at
any time, in its sole discretion, not to allocate to the Advisors, Portfolio
Companies or investment funds, in any instruments it deems appropriate in its
sole discretion, including, without limitation, money market funds sponsored by
Goldman, Sachs & Co. or its Affiliates;
          (i) redeem the Company’s interests in any investment fund or Portfolio
Company in order to obtain cash necessary to meet the redemption requests of the
Members, or for any other reason in its sole discretion;
          (j) bring and defend actions and proceedings at law or equity and
before any governmental, administrative or other regulatory agency, body or
commission;
          (k) make distributions to Members in cash or (to the extent permitted
hereunder) otherwise;
          (l) prepare and file all necessary returns and statements, pay all
taxes, assessments and other impositions applicable to the assets of the Company
and withhold amounts with respect thereto from funds otherwise distributable to
any Member;
          (m) determine the accounting methods and conventions to be used in the
preparation of any accounting or financial records of the Company;
          (n) make any and all tax elections permitted to be made under the
Internal Revenue Code of 1986, as amended (the “Code”), and any applicable
state, local or foreign tax law;
          (o) determine the tax treatment of any Company transaction or item for
purposes of completing the Company’s federal, state, local or foreign tax
returns; and
          (p) take all actions, and authorize any member, employee, officer,
director or other agent of the Managing Member or agent or employee of the
Company, to act for and on behalf of the Company, in all matters necessary to,
in connection with, or incidental to, any of the foregoing.
          Section 2.04 Reliance by Third Parties. Persons dealing with the
Company are entitled to rely conclusively upon the certification of the Managing
Member, to the effect that it is then acting as the Managing Member and upon the
power and authority of the Managing Member as herein set forth.

5



--------------------------------------------------------------------------------



 



          Section 2.05 Activity of the Managing Member. The Managing Member and
Persons controlling, controlled by or under common control with the Managing
Member and any of such Person’s directors, members, stockholders, partners,
officers, employees and controlling persons (each, an “Affiliate” and
collectively, “Affiliates”), shall devote so much of their time to the affairs
of the Company as in the judgment of the Managing Member the conduct of its
business shall reasonably require, and none of the Managing Member or its
Affiliates shall be obligated to do or perform any act or thing in connection
with the business of the Company not expressly set forth herein. Nothing
contained in this Section 2.05 shall be deemed to preclude the Managing Member
or its Affiliates from exercising investment responsibility, from engaging
directly or indirectly in any other business or from directly or indirectly
purchasing, selling or holding securities, options, separate accounts,
investment contracts, currency, currency units or any other asset and any
interest therein for the account of any such other business, for their own
accounts, for any of their family members or for other clients.
          Section 2.06 Standard of Care; Indemnification.
          (a) None of the Managing Member or its Affiliates (each, an
“Indemnified Person” and collectively the “Indemnified Persons”) shall be liable
to the Company or to the Members for (i) any act or omission performed or failed
to be performed by such person (other than any criminal wrongdoing), or for any
losses, claims, costs, damages, or liabilities arising therefrom, in the absence
of any criminal wrongdoing, willful misfeasance or gross negligence on the part
of such person, (ii) any tax liability imposed on the Company or any Member or
(iii) any losses due to the actions or omissions of the Advisors, any brokers or
other agents of the Company.
          In the event that any Indemnified Person becomes involved in any
capacity in any action, proceeding or investigation brought by or against any
Person (including any Non-Managing Member) in connection with any matter arising
out of or in connection with the Company’s business or affairs (including a
breach of this Agreement by any Member), the Company will periodically reimburse
such Indemnified Person for its legal and other expenses (including the costs of
any investigation and preparation) incurred in connection therewith, provided
that such Indemnified Person shall promptly repay to the Company the amount of
any such reimbursed expenses paid to it if it shall ultimately be determined by
a court having appropriate jurisdiction in a decision that is not subject to
appeal, that such Indemnified Person is not entitled to be indemnified by the
Company in connection with such action, proceeding or investigation as provided
in the exception contained in the next succeeding sentence.
          To the fullest extent permitted by applicable law, the Company shall
also indemnify any Indemnified Person, jointly and severally, against any
losses, claims, costs, damages or liabilities to which such Indemnified Person
may become subject in connection with any matter arising out of or in connection
with the Company’s business or affairs, except to the extent that any such loss,
claim, cost, damage, or liability results solely from the willful misfeasance,
bad faith or gross negligence of, or any criminal wrongdoing by, such
Indemnified Person. If for any reason (other than the willful misfeasance, bad
faith or gross negligence of, or any criminal wrongdoing by, such Indemnified
Person) the foregoing indemnification is

6



--------------------------------------------------------------------------------



 



unavailable to such Indemnified Person, or is insufficient to hold it harmless,
then the Company shall contribute to the amount paid or payable to the
Indemnified Person as a result of such loss, claim, cost, damage, or liability
in such proportion as is appropriate to reflect not only the relative benefits
received by the Company on the one hand and such Indemnified Person on the other
hand but also the relative fault of the Company and such Indemnified Person, as
well as any relevant equitable considerations.
          The reimbursement, indemnity and contribution obligations of the
Company under this Section 2.06 shall be in addition to any liability which the
Company may otherwise have and shall be binding upon and inure to the benefit of
any successors, assigns, heirs, and personal representatives of the Company, the
Managing Member and any other Indemnified Person. The foregoing provisions shall
survive any termination of this Agreement.
          (b) The reimbursement, indemnification and contribution rights
provided by this Section 2.06 shall not be deemed to be exclusive of any other
rights to which the Indemnified Person may be entitled under any agreement or as
a matter of law, or otherwise, both as to action in an Indemnified Person’s
official capacity and to action in any other capacity, and shall continue as to
an Indemnified Person who has ceased to have an official capacity for acts or
omissions during such official capacity or otherwise when acting at the request
of the Managing Member and shall inure to the benefit of the successors,
assigns, heirs and personal representatives of such Indemnified Person.
          (c) Notwithstanding any of the foregoing to the contrary, the
provisions of this Section 2.06 shall not be construed as to relieve (or attempt
to relieve) from liability or to provide for the indemnification of any
Indemnified Person for any liability (including liability under federal
securities law which, under certain circumstances, impose liability even on
persons that act in good faith), to the extent (but only to the extent) that
such liability may not be waived, modified or limited under applicable law or
such indemnification would be in violation of applicable law, but shall be
construed so as to effectuate the provisions of this Section 2.06 to the fullest
extent permitted by law.
          (d) The Managing Member shall have power to purchase and maintain
insurance on behalf of the Managing Member and the Indemnified Persons at the
expense of the Company against any liability asserted against or incurred by
them in any such capacity or arising out of the Managing Member’s status as
such, whether or not the Company would have the power to indemnify the
Indemnified Persons against such liability under the provisions of this
Agreement.
          (e) An Indemnified Person may rely upon and shall be protected in
acting or refraining from action upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond debenture, or
other document believed by it to be genuine and to have been signed or presented
by the proper party or parties.
          (f) An Indemnified Person may consult with counsel, accountants and
other experts reasonably selected by it, and any opinion of an independent
counsel, accountant or expert retained with reasonable care shall be full and
complete protection in respect of any action

7



--------------------------------------------------------------------------------



 



taken or suffered or omitted by the Indemnified Person hereunder in good faith
and in accordance with such opinion.
          (g) The Managing Member may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through
agents or attorneys, and the Managing Member shall not be responsible for any
misconduct or negligence on the part of any agent or attorney appointed with
reasonable care by it hereunder.
          Section 2.07 Management Fee: Payment of Costs and Expenses. The
Company shall pay to the Managing Member a management fee (the “Management Fee”)
in respect of each series of Units, payable in arrears, for investment
management and other management services accruing daily and calculated and paid
on a monthly basis of one-twelfth of 1.25% of the Net Assets (as defined in
Section 4.01(d)) of the Company in respect of each such series of Units as of
the end of each month, appropriately adjusted to reflect capital appreciation or
depreciation and any contributions, redemptions or distributions. For purposes
of determining the Management Fee for any month, Net Assets shall not be reduced
to reflect any Management Fee for such month and any accrued Incentive
Allocation (as defined in Section 4.05(b)), including any Incentive Allocation
that is allocated to the Managing Member’s Incentive Allocation Account as of
such date, provided that Net Assets shall be reduced for any amounts which have
been previously allocated to the Managing Member’s Incentive Allocation Account.
The Management Fee will reduce the Capital Account of the series of Units to
which it relates, as described in Section 4.03.
          If a Member is admitted to, withdraws from (including any partial
withdrawal), or acquires additional Units of, the Company as of a date other
than the first day of a calendar month, the portion of the Management Fee
determined with respect to such Member’s Capital Account shall be appropriately
pro-rated to take into account the number of days in such month during which
such Member was a Member or during which such Units were outstanding, as
applicable.
          The Managing Member has the right, in its sole discretion, to waive
fees or impose different fees on any Member, as may be agreed to by the Managing
Member and the Member.
          The Company bears all of its operating expenses, including, but not
limited to, legal expenses; professional fees (including, without limitation,
fees and expenses of consultants and experts) relating to investments; costs and
expenses relating to any amendment of this Agreement or the Company’s other
organizational documents or subscription agreement or any modification or
supplement to the Memorandum, and any distribution of such documentation to the
Members; accounting, auditing and tax preparation expenses; fees and expenses of
other agents of the Company (including, without limitation, fees which may be
payable to and expenses of an Administrator or sub-administrator of the
Company); taxes and governmental fees; printing and mailing expenses; expenses
relating to transfers and redemptions of Units; fees and out-of-pocket expenses
of any service company retained to provide accounting and bookkeeping services
to the Company; quotation or valuation expenses; expenses relating to the
acquisition, holding and disposition of investments (e.g., expenses which the
Managing Member determines to be related to the investment of the assets of the
Company, including, among others, research expenses, such as fees to the
Advisors, brokerage fees and commissions, expenses relating to short sales,
clearing and settlement charges, custodial fees and expenses, costs and charges
for

8



--------------------------------------------------------------------------------



 



equipment or services used in communicating information regarding the Company’s
transactions between the Managing Member and other agents, bank service fees,
interest expenses, borrowing costs and extraordinary expenses); insurance
premiums; costs incurred in connection with any claim, litigation, arbitration,
mediation, government investigation or dispute in connection with the business
of the Company and the amount of any judgment or settlement paid in connection
therewith, or the enforcement of the Company’s rights against any Person; costs
and expenses for indemnification or contribution payable by the Company to any
Person (including, without limitation, pursuant to the indemnification
obligations described herein under Section 2.06); and all costs and expenses
incurred as a result of dissolution, winding-up and termination of the Company.
          In addition, the Company will bear the expenses incurred in connection
with the offer and sale of Units, including printing costs and legal fees and
expenses of the Company, the Managing Member and any placement agent and other
expenses of the offering of Units. In addition, the Company will bear,
indirectly through its investment in each Portfolio Company or investment fund
in which it invests, its pro rata portion of the offering, organizational and
operating expenses of each Portfolio Company or investment fund, including,
without limitation, the expenses of the type described in this and the preceding
paragraph.
          To the extent that expenses to be borne by the Company are paid by the
Managing Member, the Company shall reimburse the Managing Member for the payment
of any such expenses. The Managing Member may elect, from time to time, to bear
certain of the Company’s expenses described above. The Managing Member shall
bear its own overhead costs and expenes.
          Section 2.08 Principal Transactions and Other Related Party
Transactions. Each Non-Managing Member hereby authorizes the Managing Member, on
behalf of such Non-Managing Member, to select one or more Persons, who shall not
be affiliated with the Managing Member, to serve on a committee, the purpose of
which will be to consider and, on behalf of the Non-Managing Members, approve or
disapprove, to the extent required by applicable law, of principal transactions
and certain other related party transactions. In no event shall any such
transaction be entered into unless it complies with applicable law.
ARTICLE III
Series of Units; Admission of New Members
          Section 3.01 Classes and Series of Units.
          (a) Units may be divided into different classes of Units, and each
class may be further divided into different series of Units (each such series
being referred to in this Agreement as a “series,” provided always that in the
case of a class which has not been divided into two or more series’, the
expression “series” shall, where the context so requires, mean, for the purposes
of this Agreement, the Units of such class), in the discretion of the Managing
Member. In this Agreement, except when referred to under their separate classes
or series or where the context otherwise requires, the term “Units” shall mean
all classes and all series of each class of Units.

9



--------------------------------------------------------------------------------



 



          (b) An initial series of Units of a class (the “Initial Series”) will
be issued on the initial closing date of each class. The initial purchase price
per Unit for the Initial Series of Units of a class shall be $100. The Managing
Member may, at any time and from time to time, in its sole discretion, elect to
raise additional capital for the Company from Members and from new subscribers
on such terms and conditions as may be determined by the Managing Member in its
sole discretion. Generally, a new series of Units will be issued on each date an
existing Member makes an additional Capital Contribution in accordance with
Section 4.02 and on each date a new Member is admitted to the Company in
accordance with Section 3.03, except that the Managing Member may issue
additional Units of an existing series provided that such issuance does not have
an adverse effect on the NAV or Prior High NAV (as defined in
Section 4.05(b)(i)) of the Units of any Member. Each Unit will carry equal
rights and privileges with each other Unit of the same series. Units of a class
issued at the beginning of any fiscal year will be offered at the then current
NAV per Unit of the Initial Series of such class if such Initial Series is at or
above its Prior High NAV per Unit. If the Initial Series of such class is not at
or above its Prior High NAV per Unit, Units will be issued in the next offered
series of such class that is at or above its Prior High NAV. If no series of
Units of such class is at or above its Prior High NAV at such time, such
additional Units will be issued as a separate series at a price per Unit
determined by the Managing Member, in its sole discretion. Fractions of Units
may be issued to one ten-thousandth of a Unit.
          Section 3.02 Conversion of Series. Following the end of each fiscal
year, any issued and outstanding series of Units of a class (other than the
Initial Series of such class) that is at or above its Prior High NAV shall be
exchanged (after reduction for the Management Fee and any Incentive Allocation)
into Units of the Initial Series of such class (or if such Initial Series is not
at or above its Prior High NAV per Unit, the next offered series of such class
that is at or above its Prior High NAV) at the prevailing NAV per Unit of the
Initial Series or such other series of Units (as applicable).
          Section 3.03 New Members. Subject to the condition that each new
Member shall execute an appropriate counterpart to this Agreement pursuant to
which it agrees to be bound by the terms and provisions hereof, the Managing
Member may admit one or more new Members on the first day of each calendar
quarter or at such other times as the Managing Member may determine in its sole
discretion. Admission of a new Member shall not be a cause for dissolution or
termination of the Company.
          Section 3.04 Adjustment to Number of Units Issued. If at any time the
Managing Member determines, in its sole discretion, that an incorrect number of
Units was issued to a Member because the NAV in effect on the date of issuance
was materially incorrect, the Company will adjust such Member’s Units by
increasing or decreasing them (by means of issuances of additional Units or
compulsory redemptions of Units, in each case without additional consideration),
as appropriate, to such number of Units as would have been issued at the correct
NAV.
          Section 3.05 Additional Classes of Units. The Company may issue
additional classes of Units, including, without limitation, classes of Units
that are subject to different fee

10



--------------------------------------------------------------------------------



 



arrangements or seek to maximize total returns in other currencies. The Managing
Member may, without the prior consent of or notice to the Members, make
appropriate amendments to or supplement this Agreement to the extent necessary
or desirable to effect the issuance of Units of any such class, including,
without limitation, to account for the different fee arrangements or the
separate currency-related transactions engaged in with respect to such a class.
ARTICLE IV
Capital Accounts of Members
and Operation Thereof
          Section 4.01 Definitions. For the purposes of this Agreement, unless
the context otherwise requires:
          (a) The term “Accounting Period” shall mean the following periods: The
initial Accounting Period commenced upon the commencement of operations of the
Company. Each subsequent Accounting Period shall commence immediately after the
close of the preceding Accounting Period. Each Accounting Period hereunder shall
close at the close of business on the first to occur of (i) the last day of each
calendar month, (ii) the last day of each fiscal year of the Company, (iii) the
date immediately prior to the effective date of the admission of a new Member
pursuant to Section 3.03, (iv) the date immediately prior to the effective date
of an additional Capital Contribution pursuant to Section 4.02, or (v) the date
immediately prior to the effective date of any redemption or complete withdrawal
pursuant to Article V or Article VI hereof. The final Accounting Period shall
end on the date the Company dissolves.
          (b) The term “Beginning Value” shall, with respect to any Accounting
Period, mean the value of the Company’s Net Assets (as defined below) at the
beginning of such Accounting Period.
          (c) The term “Ending Value” shall, with respect to any Accounting
Period, mean the value of the Company’s Net Assets at the end of such Accounting
Period (before giving effect to the Incentive Allocation and the Management Fee
for such Accounting Period, but after giving effect to all other expenses for
such Accounting Period).
          (d) The term “Net Assets” shall mean the excess of the Company’s total
assets over its total liabilities, determined in accordance with Section 4.07.
          (e) The term “Net Capital Appreciation,” with respect to any
Accounting Period, shall mean the excess, if any, of the Ending Value over the
Beginning Value.
          (f) The term “Net Capital Depreciation,” with respect to any
Accounting Period, shall mean the excess, if any, of the Beginning Value over
the Ending Value.
          Section 4.02 Capital Contributions. Each Member has paid or conveyed
by way of contribution to the Company in exchange for the issuance of Units cash
and/or marketable securities having an aggregate value equal to the amount set
forth opposite such Member’s name

11



--------------------------------------------------------------------------------



 



in Part I or II of the Schedule (herein called the “Initial Capital
Contribution”). Additional Capital Contributions may be made by Members only in
accordance with the provisions of this Section 4.02.
          Upon the approval of the Managing Member, any existing or prospective
Member may purchase additional or newly-issued Units by contributing cash and/or
marketable securities to the Company on the first day of any calendar quarter or
at such other times as the Managing Member may determine in its sole discretion.
The Managing Member and any of its Affiliates may make additional Capital
Contributions to the Company in cash and/or marketable securities at any time
and in any amounts.
          Whether marketable securities shall be accepted as a contribution to
the Company shall be determined in the sole discretion of the Managing Member.
          Section 4.03 Capital Accounts.
          (a) A separate capital account (herein called a “Capital Account”)
shall be established on the books of the Company for each series of Units. The
Capital Account of each series shall initially be an amount equal to the Initial
Capital Contributions with respect to such series. The Capital Account of a
series shall be (i) increased to reflect any additional Capital Contributions
pursuant to Section 4.02 in respect of such series; (ii) increased to reflect
the Net Capital Appreciation of such series for each Accounting Period;
(iii) decreased to reflect the redemption of any Units of such series, pursuant
to Section 5.02; (iv) decreased to reflect the amount of any distributions
(other than in redemption of Units pursuant to Section 5.02) pursuant to Section
5.04 in respect of such series (including any deemed distributions of taxes paid
by the Company pursuant to Section 5.04(c) in respect of such series);
(v) decreased for any Incentive Allocation pursuant to Section 4.05(b) and any
Management Fee in respect of such series; and (vi) decreased to reflect the Net
Capital Depreciation of such series for each Accounting Period.
          (b) At the time of the conversion of any series of Units into Units of
the Initial Series or any other series of Units pursuant to Section 3.02, the
Capital Account of the converted series of Units shall be reduced to zero, and
the Capital Account of the series of Units into which such Units were converted
shall be increased by the balance of the Capital Account of the converted series
of Units immediately prior to the conversion.
          (c) A separate Capital Account shall also be established on the books
of the Company for each Member with respect to each series of Units held by such
Member. Each Member’s Capital Account with respect to a series of Units shall
equal the Capital Account of such series times the Member’s Membership
Percentage (as defined in Section 4.04) with respect to such series of Units.
          (d) The Managing Member shall have a separate Capital Account (the
“Incentive Allocation Account”), which shall initially be equal to zero, and
which shall be (i) increased by any Incentive Allocation at the time such
Incentive Allocation is made, and (ii) decreased to reflect the amount of any
distributions (including any deemed distributions in connection with the
withholding of taxes in respect of such Incentive Allocation pursuant to

12



--------------------------------------------------------------------------------



 



Section 5.04(c)) made to, or withdrawals made by, the Managing Member in respect
of such Incentive Allocation Account.
          Section 4.04 Membership Percentages. A membership percentage (a
“Membership Percentage”) shall be determined for each Member for any given
series of Units for each Accounting Period of the Company by dividing (i) the
number of Units owned by such Member within a given series by (ii) the aggregate
number of outstanding Units of such series as of the beginning of such
Accounting Period, after taking into account, in the case of both clause (i) and
clause (ii), any Units issued or redeemed as of (or the day immediately after)
the beginning of such Accounting Period. The aggregate Membership Percentages
for each series of Units shall equal 100%.
          Section 4.05 Allocation of Net Capital Appreciation or Net Capital
Depreciation.
          (a) Any Net Capital Appreciation or Net Capital Depreciation, as the
case may be, for an Accounting Period shall be allocated among the different
series of Units pro rata in accordance with the relative Capital Accounts
(determined prior to any year-to-date accrued Incentive Allocation) of each
series at the beginning of such Accounting Period, after taking into account any
contributions, distributions or redemptions as of the beginning of such
Accounting Period.
          (b) (i) At the end of each fiscal year of the Company, or at such
other date during a fiscal year as of which the following determination is
required pursuant to this Section 4.05, five percent (5%) of the amount by which
the NAV of a series of Units (determined prior to any applicable Incentive
Allocation accrual with respect to such series of Units and appropriately
adjusted as determined by the Managing Member in its sole discretion for
contributions, distributions and redemptions, but after giving effect to the
allocation, pursuant to Section 4.05(a), of Net Capital Appreciation and Net
Capital Depreciation for the Accounting Period then ending) exceeds such series’
Prior High NAV at such date shall be reallocated to the Incentive Allocation
Account (the “Incentive Allocation”). The “Prior High NAV” with respect to a
series of Units initially shall mean an amount equal to the NAV of such series
as of the date of its initial issue. The new Prior High NAV with respect to a
series of Units immediately following the end of any period for which an
Incentive Allocation has been made with respect to such series shall be reset to
equal the NAV of such series, unless the series is exchanged pursuant to
Section 3.02 into the Initial Series or another series, in which case the new
Prior High NAV shall be reset to equal the NAV of the Initial Series or such
other series. If the NAV of such series at the end of any fiscal year of the
Company, and such other date during a fiscal year as of which the determination
of the Incentive Allocation is required pursuant to Section 4.05(c) is less than
its Prior High NAV, the Prior High NAV of that series shall not change. The
Prior High NAV for each series of Units shall be appropriately adjusted as
determined by the Managing Member in its sole discretion to account for
contributions, distributions and redemptions made with respect to such series of
Units.

13



--------------------------------------------------------------------------------



 



               (ii) The Incentive Allocation with respect to a series of Units
accrues daily and the Company shall credit the Incentive Allocation Account as
of December 31 of each year for the Incentive Allocation.
          (c) In the event that the Company is dissolved other than at the end
of a fiscal year, or the effective date of a Member’s redemption of Units is
other than a fiscal year-end, then the Incentive Allocation described above
shall be determined and made as if the date of such dissolution or redemption
was a fiscal year-end (but only in respect of the Units being redeemed).
          (d) Notwithstanding anything to the contrary herein, to the extent
that the Company invests in “New Issues” (as defined below), and there are
Members who are restricted persons within the meaning of the National
Association of Securities Dealers, Inc. (the “NASD”) Conduct Rule 2790 (the
“NASD Rule”), investments in New Issues will be made through a special account
and profits and losses attributable to New Issues will not be allocated to the
Capital Accounts of Members who are restricted from participating in New Issues
under the NASD Rule. One or more additional classes (or sub-classes) of Units
may be created and offered only to those Members who are not restricted persons,
and only those Members who are not restricted persons shall have any beneficial
interest in such classes (or sub-classes). Notwithstanding anything in this
Agreement to the contrary, the Managing Member shall have the right, without the
consent of the Members, to make such amendments to this Agreement, and to take
such other actions, as it deems advisable and appropriate, in its sole
discretion, to implement the purposes of this Section 4.05(d). A “New Issue” is
any equity securities of an initial public offering as described in the NASD
Rule, or otherwise as such term may be interpreted from time to time under the
then current rules of the NASD.
          Section 4.06 Amendment of Incentive Allocation. The Managing Member
shall have the right to amend, without the consent of the Non-Managing Members,
Section 4.05 of this Agreement so that the Incentive Allocation (or other
performance-based allocation) therein provided conforms to any applicable
requirements of the Securities and Exchange Commission and other regulatory
authorities; provided, however, that no such amendment shall increase the
Incentive Allocation (or other performance-based allocation) as so amended to
more than the amount payable in accordance with Section 4.05 of this Agreement
(or, in the case of any other performance-based allocation arrangement, the
specific arrangement set forth in a written agreement between the affected
Non-Managing Member and the Company), without the written consent of the
affected Non-Managing Member. The Managing Member reserves the right, in its
sole discretion, to apply different performance-based percentage allocations and
performance-based compensation arrangements to any Member, as may be agreed by
the Managing Member and such Member.
          Section 4.07 Determination of Net Assets.
          (a) The Company’s Net Assets shall be determined in accordance with
U.S. generally accepted accounting principles (“U.S. GAAP”) consistently applied
as a guideline and the following principles:

14



--------------------------------------------------------------------------------



 



               (i) The value of the Company’s investment in an investment fund
shall be equal to the Company’s proportionate interest in the NAV of the
investment fund, determined in accordance with the terms and conditions of the
respective governing agreement of each investment fund as reported by its
respective Advisor or other designee to the Company, as it may be amended,
supplemented or otherwise modified from time to time (or based on such other
information deemed relevant by the Managing Member).
               (ii) The assets of the Company that are invested pursuant to
investment management agreements shall be valued at fair value in a commercially
reasonable manner.
               (iii) All other assets or liabilities of the Company shall be
assigned such value as the Managing Member may reasonably determine.
               (iv) The amount of the Company’s assets and liabilities
(including, without limitation, indebtedness for money borrowed and the
Management Fee) shall be determined in accordance with U.S. GAAP and guidelines,
applied on a consistent basis, provided that the Managing Member in its
discretion may provide reserves for estimated accrued expenses, liabilities and
contingencies, even if such reserves are not required by U.S. GAAP.
               (v) The amount payable to a Member or former Member in redemption
of part or all of such Member’s or former Member’s Units pursuant to
Section 5.02 shall be treated as a liability of the Company, until paid, from
(but not prior to) the beginning of the Accounting Period that begins
immediately after the close of business on the day immediately prior to the
Redemption Date (as defined in Section 5.02(a)) for such Units.
               (vi) The amount to be received by the Company on account of any
Capital Contributions pursuant to Section 4.02 shall be treated as an asset of
the Company from (but not before) the beginning of the Accounting Period that
begins immediately after the close of business on the day immediately prior to
the effective date of such Capital Contributions.
               (vii) Distributions made pursuant to Section 5.04 (including
deemed tax distributions pursuant to Section 5.04(c)) other than as of the
beginning of an Accounting Period shall be treated as an advance and as an asset
of the Company, until the beginning of the Accounting Period following the date
of distribution.
               (viii) The Incentive Allocation, if any, credited to the
Incentive Allocation Account shall be treated as a liability, until distributed,
from the beginning of the Accounting Period immediately following the Accounting
Period in which the Incentive Allocation was credited to such Incentive
Allocation Account.
          (b) The Company may suspend the valuation of its assets and
liabilities, and any distributions or redemptions of any amounts from Capital
Accounts, for any period during which a Portfolio Company or other investment
fund with which the Company has made an investment has suspended the valuation
of its assets and liabilities. The Managing Member shall promptly notify Members
of any such suspension, and the termination of any such suspension, by means of
a written notice.

15



--------------------------------------------------------------------------------



 



          (c) All values assigned to securities and other assets by the Managing
Member or the Administrator pursuant to this Section 4.07 shall be final and
conclusive as to all of the Members. The Managing Member may consult with and
rely upon valuations of the Company’s securities and other assets provided by
the Administrator.
          Section 4.08 Determination of Net Asset Value. The NAV of a series of
Units shall be equal to the balance of the Capital Account with respect to such
series of Units. The NAV per Unit of a series shall be equal to the NAV of such
series divided by the number of outstanding Units of such series.
          Section 4.09 Allocation for Tax Purposes. For each taxable year, items
of income, deduction, gain, loss or credit actually recognized by the Company
for federal income tax purposes shall be allocated for federal income tax
purposes among the Members in such manner as to equitably reflect the amounts
credited or debited to each Member’s Capital Account for the current and prior
taxable years (or relevant portions thereof). Allocations under this Section
4.09 shall be made by the Managing Member in accordance with the principles of
Sections 704(b) and 704(c) of the Code and in conformity with applicable
Treasury Regulations promulgated thereunder (including, without limitation,
Treasury Regulations Sections 1.704-l(b)(2)(iv)(f)(4), 1.704-l(b)(4)(i) and
1.704-3(e)). Notwithstanding the foregoing, the Managing Member in its sole
discretion may adjust the allocation of items of Company taxable income, gain,
loss and deduction among the Members as it shall deem to be equitable, and
necessary or desirable.
          If, during or immediately following the end of a taxable year, any
Member redeems all of its Units in the Company or the Managing Member withdraws
any amount from its Incentive Allocation Account, and the Member would (absent
this sentence) recognize gain or loss under Section 731 of the Code as a result
of such redemption or withdrawal, the Managing Member may, in its sole
discretion, elect to specially allocate to such Member, for U.S. federal income
tax purposes, any income and gain or loss and deduction (including short-term
capital gain or loss) recognized by the Company during such taxable year,
through and including the date of redemption or withdrawal, in an amount up to
that amount of income and gain or loss and deduction which if so allocated would
avoid the Member recognizing gain or loss on the redemption or withdrawal under
Section 731 of the Code (ignoring for this purpose, in the sole discretion of
the Managing Member, any adjustments that have been made to the tax basis of the
redeeming Member’s Units resulting from any transfers or assignment of the Units
(other than the original issue of the Units), including by reason of death). Any
such election by the Managing Member shall, to the extent reasonably practicable
as determined by the Managing Member in its sole discretion, be applied on an
equitable basis to all Members that redeem all of their Units during or
immediately following the end of such taxable year.
          Section 4.10 Determination by Managing Member of Certain Matters;
Managing Member’s Discretion.
          (a) All matters concerning the valuation of securities and other
assets and liabilities of the Company, the allocation of profits, gains and
losses among the Members (including for tax purposes) and accounting procedures
not expressly provided for by the terms

16



--------------------------------------------------------------------------------



 



of this Agreement (including, without limitation, allocation and accounting
procedures in the event a Member that has an account managed by the Managing
Member in a manner similar to the investment program utilized by the Company
which causes the assets and liabilities in such account to be transferred to the
Company) shall be determined by the Managing Member (or such Person as the
Managing Member may authorize to make such determination), whose determination
shall be final, binding and conclusive as to all of the Members.
          (b) Whenever in this Agreement the Managing Member is permitted or
required to make a decision (i) in its “sole discretion” or “discretion,” or
under a similar grant of authority or latitude, the Managing Member shall be
entitled to consider only such interests and factors as it desires and may
consider its own interests and the interests of its Affiliates and its
determination shall be final, binding and conclusive as to all of the Members,
or (ii) in its “good faith” the Managing Member shall act under such express
standards and shall not be subject to any other or different standards imposed
by this Agreement or by law or any other agreement contemplated herein.
          Section 4.11 Adjustments to Take Account of Interim Year Events. If
the Code or regulations promulgated thereunder require an adjustment to the
Capital Account of a Member or some other interim year event occurs
necessitating in the Managing Member’s judgment an equitable adjustment, the
Managing Member shall make such adjustments in the determination and allocation
among the Members of Net Capital Appreciation, Net Capital Depreciation, Capital
Accounts, Membership Percentages, Incentive Allocation, the Management Fee,
Company expenses, items of income, deduction, gain, loss, credit or withholding
for tax purposes, accounting procedures or such other financial or tax items as
shall equitably take into account such interim year event and applicable
provisions of law, and the determination thereof by the Managing Member shall be
final, binding and conclusive as to all of the Members.
          Section 4.12 Tax Withholding. If the Company is required to withhold
taxes on any distribution to, or to pay or incur any tax with respect to any
income allocable to or otherwise on account of, any Member or series of Units,
the Company may withhold such amounts and make such payments to such taxing
authorities as are necessary to ensure compliance with such tax laws.
ARTICLE V
Redemptions and Distributions
          Section 5.01 Redemptions and Distributions in General. No Member shall
be entitled (i) to receive distributions from the Company, except as provided in
Section 5.04 and Section 7.02; or (ii) to redeem any of its Units (other than
upon such Member’s withdrawal from the Company), except as provided in
Sections 5.02 and 6.01 or upon the consent of, or as may be required by, and
upon such terms as may be determined by, the Managing Member in its sole
discretion. In no event shall a Member be entitled to demand to receive property
other than cash.

17



--------------------------------------------------------------------------------



 



          Section 5.02 Redemptions.
          (a) Subject to this Section 5.02(a) and Sections 5.02(c) and 5.03,
each Member shall have the right to redeem some or all of its Units as of the
time immediately prior to the opening of business on each January 1, April 1,
July 1 and October 1 (each, a “Redemption Date”), upon written notice received
by the Managing Member at least 91 days prior to the Valuation Date (as defined
below) in respect of the redemption (unless such notice is waived by the
Managing Member in its sole discretion); provided, however, that Units purchased
on or after January 1, 2008 may only be redeemed on or after the first
anniversary of the purchase of such Units by the Member. No partial redemption
shall be permitted if thereafter the aggregate NAV of the remaining Units held
by the redeeming Member would be less than $500,000, unless such limitation is
waived by the Managing Member in its sole discretion.
          If outstanding redemption requests from all Members with respect to
any Redemption Date (an “Initial Holdover Redemption Date”) (including, without
limitation, any Held Over Units (as defined below)) would result in redemption
proceeds in excess of the Maximum Redemption Amount (as defined below), the
Managing Member shall be entitled in its sole discretion to refuse to redeem
Units requested for redemption that would have resulted in redemption proceeds
in an amount equal to or less than such excess. The “Maximum Redemption Amount,”
with respect to any Redemption Date, means 25% of the aggregate NAV, determined
as of time immediately prior to such Redemption Date, of all of the Units
outstanding immediately prior to such Redemption Date. If the Managing Member
refuses to redeem Units as set forth above, the requests for redemption on such
Initial Holdover Redemption Date by Members shall be reduced ratably, and the
requested Units not so redeemed (the “Held Over Units”) shall be redeemed on
subsequent Redemption Dates subject to the Maximum Redemption Amount calculation
for such subsequent Redemption Date and the Managing Member’s rights to refuse
redemptions in connection therewith, provided that Held Over Units shall be
redeemed in priority to any subsequently received redemption requests.
          Units of a particular series will be redeemed at a per Unit price (the
“Redemption Price”) based upon the NAV of such series as of the close of
business on the day (a “Valuation Date”) immediately preceding the applicable
Redemption Date (taking into account the allocation of any Net Capital
Appreciation or Net Capital Depreciation under Section 4.05, and any
distributions under Section 5.04 for the Accounting Period then ending), after
reduction for any Management Fee and Incentive Allocation (calculated as if the
applicable Valuation Date was the last day of the fiscal year) and other
liabilities of the Company to the extent accrued or otherwise attributable to
the Units being redeemed, and the amount of any such reduction for the
Management Fee shall be paid to the Managing Member, and the amount of any such
reduction for any Incentive Allocation shall be allocated to the Capital Account
of the Managing Member. If a redeeming Member owns Units of more than one
series, unless otherwise specified by such Member in writing, Units shall be
redeemed on a “first in-first out” basis for purposes of determining the
Redemption Price. The Company will endeavor to pay the redemption proceeds
within 45 days following the applicable Redemption Date, without interest. The
Managing Member may permit redemptions at other times and in other amounts,
subject to any conditions that it may impose in its sole discretion.

18



--------------------------------------------------------------------------------



 



          (b) The Managing Member shall have the right, in its sole discretion,
as of any date that it determines (including during a fiscal year) and for any
reason (including, without limitation, pursuant to Article VI, for regulatory or
tax reasons, or for any other reason), to redeem any or all of a Member’s Units.
Any redemptions made pursuant to this Section 5.02(b) shall be paid out in
accordance with Section 5.02(a).
          (c) The Managing Member, and any Affiliate of the Managing Member,
shall have the right at any time (including during a fiscal year or other
period) to redeem any and all of its interest or withdraw all or a portion of
the assets in its Capital Account without notice to the Members.
          (d) If at any time after a redemption of Units (including in
connection with any withdrawal of a Member from the Company pursuant to
Article VI) the Managing Member determines, in its sole discretion, that the
amount paid to such Member or former Member pursuant to such redemption was
materially incorrect (including because the NAV at which the Member or former
Member purchased such Units was incorrect), the Company will pay to such Member
or former Member any additional amount that it determines such Member or former
Member would have been entitled to receive had the redemption been effected at
the correct NAV, or, in its sole discretion, seek payment from such Member or
former Member of (and such Member or former Member shall be required to pay) the
amount of any excess payment that the Managing Member determines such Member or
former Member received (including, without limitation, by compulsorily redeeming
without consideration a number of Units held by such Member having a NAV equal
to the amount of such excess payment), in each case without interest.
          Section 5.03 Limitation on Redemptions.
          (a) The right of any Member to redeem some or all of its Units
pursuant to the provisions of Section 5.02 is subject to the provision by the
Managing Member for all Company liabilities in accordance with the Act, and for
reserves for estimated accrued expenses, liabilities and contingencies in
accordance with Section 4.07.
          (b) The Managing Member may suspend redemptions, at any time prior to
the effective date of the redemption, and notwithstanding the fact that a timely
redemption request has previously been made, for the whole, or any part, of any
of the following periods: (i) during the closure of the principal stock
exchanges or other markets on which any substantial portion of the Company’s
direct or indirect investments, in the opinion of the Managing Member, is quoted
or dealt in other than for ordinary holidays, or the restriction of suspension
of dealings therein; (ii) during the existence of any state of affairs which, in
the opinion of the Managing Member, constitutes an emergency as a result of
which the determination of the price, value or disposition of the Company’s
direct or indirect investments would be impractical or prejudicial to Members;
(iii) during which redemptions would, in the opinion of the Managing Member,
result in a violation of applicable law; (iv) during any breakdown in the means
of communication or computation normally employed in determining the price or
value of any of the investments of the Company or the current price or values on
any stock exchange in respect of assets of the Company; (v) during the
occurrence of any period when the Company is unable to withdraw

19



--------------------------------------------------------------------------------



 



sufficient funds from Portfolio Companies or otherwise to meet redemption
requests or in circumstances when the disposal of part or all of the Company’s
assets to meet such redemption requests would be prejudicial to Members;
(vi) during which any transfer of funds involved in the realization or
acquisition of investments or payments due on redemption of Units cannot, in the
opinion of the Managing Member, be effected at advantageous rates of exchange;
and (vii) during any period in which any investment fund or Portfolio Company in
which the Company has invested has suspended redemptions or the calculation of
its net asset value. Postponed redemptions shall be effected on the first day of
the month immediately following the termination of the suspension. Any part of a
redemption request that is postponed shall take precedence over later-received
redemption requests until the postponed request or requests have been satisfied
in full. Members shall be given notice in writing of the suspension of
redemptions and the termination of any such suspension. Units shall be held by
the Member during the suspension period as if no redemption request had been
made.
          Section 5.04 Distributions.
          (a) The Managing Member may, in its discretion, make distributions in
cash or in-kind (i) in connection with redemptions from the Company by a Member
or in connection with a Member’s complete withdrawal from the Company pursuant
to Article VI, (ii) at any time to the Managing Member in an amount not in
excess of the then positive balance in the Incentive Allocation Account and
(iii) at any time to all of the Members on a pro rata basis in accordance with
the Members’ Capital Accounts.
          (b) If a distribution is made in-kind, immediately prior to such
distribution, the Managing Member shall determine the fair market value of the
property distributed and adjust the Capital Accounts of all Members upwards or
downwards to reflect the difference between the book value and the fair market
value thereof, as if such gain or loss had been recognized upon an actual sale
of such property and allocated pursuant to Section 4.05. Each such distribution
shall reduce the Capital Account of the Member to which the distribution was
made by the fair market value thereof.
          (c) Any taxes paid over to a governmental authority by the Company
pursuant to Section 4.12 with respect to any Member (other than on account of
all Members equally) shall be deemed to be a distribution to such Member. If a
Member who receives a deemed distribution of taxes under this Section owns more
than one series of Units, the Managing Member in its sole discretion may
allocate such deemed distribution among such Member’s different series of Units.
Notwithstanding the foregoing, the Managing Member in its sole discretion may
elect to treat any deemed distribution to a Member under this Section 5.04(c),
not as a distribution, but as an advance to the Member and a partial redemption
of such Member’s Units as of the next Redemption Date following the deemed
distribution, and such Member’s Units shall be reduced thereby as appropriately
determined by the Managing Member.

20



--------------------------------------------------------------------------------



 



ARTICLE VI
Withdrawal, Death, Disability
          Section 6.01 Withdrawal, Death, etc. of Members.
          (a) The withdrawal, death, disability, incapacity, adjudication of
incompetency, termination, bankruptcy, insolvency or dissolution of a Member
shall not dissolve the Company. Subject to the restrictions set forth in
Section 1.05(a), the legal representatives or successors of such Member shall
succeed as assignee to the Member’s interest in the Company upon the death,
disability, incapacity, adjudication of incompetency, termination, bankruptcy,
insolvency or dissolution of such Member, but shall not be admitted as a
substituted member without the consent of the Managing Member.
          (b) In the event of the death, disability, incapacity, adjudication of
incompetency, termination, bankruptcy, insolvency or dissolution of a Member,
the interest of such Member shall continue at the risk of the Company’s business
until the last day of the calendar month following the calendar month in which
the Managing Member received written notice of such event, provided, however,
that if the Managing Member determines, in its sole discretion, that the
termination or dissolution of a Member was not involuntary, the interest of such
Member shall continue at the risk of the Company’s business until the last day
of the next calendar quarter that it at least 91 days from the date on which the
Managing Member received written notice of such event. At the end of such
period, the Managing Member may, in its sole discretion (i) take no action, (ii)
substitute the legal representatives or successors of such Member as Members of
the Company, provided that the Managing Member determines in its sole discretion
that such legal representatives or successors are qualified to become Members of
the Company, or (iii) compulsorily redeem such Member’s interest in the Company
in accordance with the redemption provisions set forth in this Article VI.
          Section 6.02 Required Withdrawals. The Managing Member may at any time
and for any reason, in its discretion, terminate the interest of any Member in
the Company or require a Member to withdraw any part of its Capital Account. A
Member required to withdraw under this Section 6.02 shall be treated for all
purposes of distribution of redemption proceeds as a Member who has given notice
of redemption of all its capital under Article V.
ARTICLE VII
Duration and Dissolution of the Company
          Section 7.01 Duration.
          (a) The Company shall continue until the earlier of (i) a
determination by the Managing Member that the Company should be dissolved and
wound-up; (ii) the termination, bankruptcy, insolvency, dissolution or
withdrawal by the Managing Member other than by assignment of the Managing
Member’s interest as provided in Section 1.05(b); or (iii) a vote of a

21



--------------------------------------------------------------------------------



 



majority of the Members pursuant to Section 7.01(b). Upon a determination to
dissolve the Company, redemptions, and distributions in respect thereof, may not
be made.

            (b) Dissolution of the Company by the Members:

               (i) For purposes of this Agreement:
                    (A) The term “Meeting Request” shall mean a written request
from Members holding (as of the date of such request) at least 20% of the voting
power, based on NAV, of the outstanding Units (excluding for purposes of
calculating such percentage any Units held by the Managing Member and any
affiliate or employee of the Managing Member or Goldman, Sachs & Co.
(collectively, the “Managing Member Units”)) to the Managing Member requesting
that the Managing Member call a meeting for the purpose of dissolving the
Company.
                    (B) The term “Dissolution Record Date” shall mean with
respect to a meeting at which the dissolution of the Company is to be
considered, a date selected by the Managing Member, which is no later than
15 days following the date on which the Managing Member receives a Meeting
Request.
               (ii) Upon the written request of one or more Members holding at
least 1% of the voting power, based on NAV, of the outstanding Units (excluding
for purposes of calculating such percentage the Managing Member Units), solely
for purposes of soliciting other Members in connection with making a Meeting
Request, the Managing Member shall use commercially reasonable efforts to send
to all other Members a solicitation to make a Meeting Request, subject to the
Managing Member’s right to impose reasonable conditions upon any such
solicitation.
               (iii) Upon receipt by the Managing Member of a Meeting Request,
the Managing Member shall set a Dissolution Record Date and shall schedule a
meeting of the Members for no later than 60 days after the Dissolution Record
Date for the purpose of voting on the dissolution of the Company (such meeting,
the “Dissolution Meeting”). The quorum for such meeting shall require
attendance, in person or by proxy, of Members holding at least a majority of the
voting power, based on NAV, of the outstanding Units (excluding for purposes of
calculating such percentage the Managing Member Units) as of the Dissolution
Record Date. If a quorum is not achieved for the meeting, the meeting shall be
cancelled and no vote shall be held. The dissolution of the Company by the
Members may only be voted upon at a meeting properly called in accordance with
this Section 7.01(b) and will be approved only upon the affirmative vote of
Members holding at least a majority of the voting power, based on NAV, of the
outstanding Units (excluding for purposes of calculating such percentage the
Managing Member Units).
               (iv) In the event of an affirmative vote in favor of dissolution
of the Company, (A) the Managing Member shall seek to liquidate the Company as
soon as reasonably practicable (including by submitting redemption requests to
Portfolio Funds and Portfolio

22



--------------------------------------------------------------------------------



 



Companies within 30 days of such vote), and (B) the Company shall be dissolved
and terminated in accordance with the provisions of Section 7.02.
               (v) On or prior to August 25, 2006, the Managing Member may, in
its sole discretion, amend, delete or waive any of the provisions relating to
the dissolution of the Company by the Members described in this Section 7.01(b);
provided that, if the Managing Member has received a written request from one or
more Members representing at least 1% of the voting power, based on NAV, of the
outstanding Units (excluding for purposes of calculating such percentage the
Managing Member Units) to facilitate the solicitation of other Members in
connection with making a Meeting Request or has received a Meeting Request in
accordance with paragraphs (ii) or (iii) above, any such amendment, deletion or
waiver shall not become effective until the earliest of the date on which
(A) the solicitations to make such Meeting Request have been terminated or have
expired in accordance with such conditions as have been attached by the Managing
Member to the said solicitations pursuant to paragraph (ii) above, or (B) the
Dissolution Meeting referred to in such Meeting Request has been held and there
were insufficient votes to dissolve the Company or cancelled for lack of a
quorum pursuant to paragraph (iii) above. Notwithstanding anything in the
foregoing to the contrary, the Managing Member may amend or waive any of the
provisions relating to the dissolution of the Company described in this
Section 7.01(b) at any time in its sole discretion, so long as such amendment or
waiver does not adversely affect the right of the Members to dissolve the
Company. If the Managing Member makes any permitted amendment, deletion or
waiver, it will give written notice thereof to the Members following such
amendment, deletion or waiver.
          Section 7.02 Dissolution.
          (a) On dissolution of the Company, the Managing Member shall, within
no more than 30 days after completion of a final audit of the Company’s
financial statements, make distributions out of Company assets, in the following
manner and order:
               (i) to creditors, including Members who are creditors, to the
extent otherwise permitted by law, in satisfaction of liabilities of the Company
(whether by payment or by establishment of reserves); and
               (ii) to the Members in the proportion of their respective Capital
Accounts.
          (b) The Managing Member, in its discretion, at any time and from time
to time, may designate one or more liquidators, including, without limitation,
one or more partners, members or officers of the Managing Member, who shall have
full authority to wind up and liquidate the business of the Company and to make
final distributions as provided in this Section 7.02. The appointment of any
liquidator may be revoked or a successor or additional liquidator or liquidators
may be appointed at any time by an instrument in writing signed by the Managing
Member. Any such liquidator may receive compensation as shall be fixed, from
time to time, by the Managing Member.

23



--------------------------------------------------------------------------------



 



          (c) In the event that the Company is dissolved on a date other than
the last day of a fiscal year, the date of such dissolution shall be deemed to
be the last day of a fiscal year for purposes of adjusting the Capital Accounts
of the Members pursuant to Section 4.03. For purposes of distributing the assets
of the Company upon dissolution, the Managing Member shall be entitled to a
return, on a pari passu basis with the Non-Managing Members, of the amount
standing to its credit in its Capital Account and, with respect to its share of
profits, based upon its Membership Percentage.
ARTICLE VIII
Tax Returns; Reports to Members
          Section 8.01 Independent Auditors. The financial statements of the
Company shall be audited by Ernst & Young LLP, or such other certified public
accountants of similar standing selected by the Managing Member, as of the end
of each fiscal year of the Company.
          Section 8.02 Filing of Tax Returns. The Managing Member shall prepare
and file, or cause the accountants of the Company to prepare and file, a federal
information tax return in compliance with Section 6031 of the Code, and any
required state and local income tax and information returns for each tax year of
the Company.
          Section 8.03 Tax Matters Partner. The Managing Member shall be
designated on the Company’s annual federal information tax return, and have full
powers and responsibilities, as the “Tax Matters Partner” of the Company for
purposes of Section 6231(a)(7) of the Code. In the event the Company shall be
the subject of an income tax audit by any federal, state or local authority, to
the extent the Company is treated as an entity for purposes of such audit,
including administrative settlement and judicial review, the Tax Matters Partner
shall be authorized to act for, and its decision shall be final and binding
upon, the Company and each Member thereof. All expenses incurred in connection
with any such audit, investigation, settlement or review shall be borne by the
Company.
          Section 8.04 Financial Reports to Current Members. The Company shall
prepare and mail to each Non-Managing Member (i) annual audited financial
statements after the end of the Company’s fiscal year and (ii) information
necessary for such Member to complete its U.S. federal, state and local income
tax returns (including such information that such Member may reasonably require
annually to complete its tax filing obligations, provided that the Managing
Member may provide the same without undue effort or expense).
          Section 8.05 Tax Reports to Members and Former Members. The Company
shall use reasonable efforts to prepare and mail, or cause its accountants to
prepare and mail, to each Member and, to the extent necessary, to each former
Member (or its legal representatives), as soon as possible after the close of
each taxable year of the Company, a report setting forth in sufficient detail
such information as shall enable such Member or former Member (or such Member’s
legal representatives) to prepare their respective federal income tax returns
and/or extensions in accordance with the laws, rules and regulations then
prevailing.

24



--------------------------------------------------------------------------------



 



ARTICLE IX
Miscellaneous
          Section 9.01 General. This Agreement (i) shall be binding on the
permitted transferees, assigns, executors, administrators, estates, heirs, and
legal successors and representatives of the Members and (ii) may be executed,
through the use of separate signature pages or supplemental agreements in any
number of counterparts with the same effect as if the parties executing such
counterparts had all executed one counterpart; provided, however, that each such
counterpart shall have been executed by the Managing Member and that the
counterparts, in the aggregate, shall have been signed by, or on behalf of, all
of the Members.
          Section 9.02 Power of Attorney. Each of the Members hereby appoints
the Managing Member as its true and lawful representative and attorney-in-fact,
in its name, place and stead to make, execute, sign, acknowledge, swear to and
file:
          (a) a Certificate of Formation of the Company and any amendments
thereto as may be required under the Act;
          (b) any duly adopted amendment to this Agreement;
          (c) any and all instruments, certificates, and other documents that
may be deemed necessary or desirable to effect the dissolution and winding-up of
the Company (including, but not limited to, a Certificate of Cancellation of the
Certificate of Formation); and
          (d) any business certificate, fictitious name certificate, amendment
thereto, or other instrument or document of any kind whatsoever necessary,
desirable or convenient to accomplish the business, purpose and objectives of
the Company, or required by any applicable federal, state, local or foreign law.
          The power of attorney hereby granted by each of the Non-Managing
Members is coupled with an interest, is irrevocable, and shall survive, and
shall not be affected by, the subsequent death, disability, incapacity,
incompetency, termination, bankruptcy, insolvency or dissolution of such
Non-Managing Member; provided, however, that such power of attorney shall
terminate upon the substitution of another non-managing member for all of such
Non-Managing Member’s interest in the Company or upon the complete withdrawal of
such Non-Managing Member from participation in the Company.
          Section 9.03 Amendments to Limited Liability Company Agreement. The
terms and provisions of this Agreement may be modified or amended at any time
and from time to time with the written consent of Members having in excess of
50% of the voting power of the outstanding Units, (or, if an amendment affects
only a particular series of Units, with the written consent of Members having in
excess of 50% of that series of Units), based on the NAV of such Units, and the
affirmative vote of the Managing Member insofar as is consistent with the laws
governing this Agreement; provided, however, that without the consent of the
Non-Managing Members, the Managing Member may amend this Agreement or the
Schedule hereto to (i) reflect

25



--------------------------------------------------------------------------------



 



changes validly made in the membership of the Company, the Capital
Contributions, Membership Percentages and changes in the number of Units held by
the Members; (ii) change the provisions relating to the Incentive Allocation so
that such provisions conform to the applicable requirements of the Securities
and Exchange Commission and other regulatory authorities, so long as such
amendment does not increase the Incentive Allocation to more than the amount
that would otherwise be determined absent such amendment; (iii) reflect a change
in the name of the Company; (iv) make a change that is necessary or, in the
opinion of the Managing Member, advisable to qualify the Company as a limited
liability company or other entity in which the Members have limited liability
under the laws of any state, or ensure that the Company shall not be treated as
an association or a publicly traded partnership taxable as a corporation for
federal income tax purposes; (v) make any change that does not adversely affect
the Members in any material respect; (vi) make a change that is necessary or
desirable to satisfy any requirements, conditions or guidelines contained in any
opinion, directive, order, ruling or regulation of any federal, state or foreign
statute, so long as such change is made in a manner which minimizes to the
extent practicable, as determined by the Managing Member in its sole discretion,
any adverse effect on the Members or that is required or contemplated by this
Agreement; (vii) make a change in any provision of this Agreement that requires
any action to be taken by or on behalf of the Managing Member or the Company
pursuant to the requirements of applicable Delaware law if the provisions of
applicable Delaware law are amended, modified or revoked so that the taking of
such action is no longer required; (viii) prevent the Company or the Managing
Member from in any manner being deemed an “investment company” subject to the
provisions of the Investment Company Act of 1940, as amended; (ix) correct
mistakes or clarify ambiguities; (x) in the event of adverse changes in the tax
law or interpretations thereof applicable to the Company, amend this Agreement
as determined by the Managing Member if it deems it advisable or necessary to
address such changes; (xi) conform this Agreement to the disclosure provided in
the Memorandum; (xii) correct or supplement any conflicting provisions and
delete or add provisions as may be required by applicable law or regulations, in
each case, as determined by the Managing Member in its sole discretion;
(xiii) make any other amendment provided such amendment does not become
effective until after the affected Members have been given prior written notice
of such change and have had the right following receipt of such notice to
request the redemption of their Units and any requested redemption shall have
become effective; (xiv) amend, delete or waive the provisions of Section 7.01(b)
in accordance with Section 7.01(b)(v); or (xv) make any other amendments similar
to the foregoing. Each Member, however, must consent to any amendment that would
(a) reduce its Capital Account or rights of redemption or withdrawal; or
(b) amend the provisions of this Agreement relating to amendments.
          Section 9.04 Instruments. The parties agree to execute and deliver any
further instruments or perform any acts which are or may become necessary to
carry on the Company created by this Agreement or to effectuate its purposes.
          Section 9.05 No Personal Liability For Return of Capital. The Managing
Member shall not be personally liable for the return or repayment of all or any
portion of Capital Contribution or profits of any Member, it being expressly
agreed that any such return of Capital

26



--------------------------------------------------------------------------------



 



Contribution or profits made pursuant to this Agreement shall be made solely
from the assets (which shall not include any right of contribution from the
Managing Member) of the Company.
          Section 9.06 Choice of Law. Notwithstanding the place where this
Agreement may be executed by any of the parties hereto, the parties expressly
agree that all the terms and provisions hereof shall be construed under the laws
of the State of Delaware and, without limitation thereof, that the Act as now
adopted or as may be hereafter amended shall govern the limited liability
company aspects of this Agreement. The parties also expressly agree that all
actions and proceedings brought by a party against a Member or the Company, in
connection with the Company’s business or affairs (including a breach of this
Agreement by a party hereto) shall be brought in and be subject to the
jurisdiction of a court of the State of New York or any federal district court
in the State of New York.
          Section 9.07 Venue: Inconvenient Forum. The parties hereto irrevocably
waive to the fullest extent permitted by law any objection that they may now or
hereafter have to the laying of venue of any such action or proceeding in the
courts of the State of New York located in the City of New York or of the United
States District Court for the Southern District of New York and any claim that
any such action or proceeding brought in any such court has been brought in an
inconvenient forum.
          Section 9.08 No Third Party Rights. The provisions of this Agreement,
including, without limitation, the provisions of Section 1.03, are not intended
to be for the benefit of any creditor or other Person (other than the Members in
their capacities as such) to whom any debts, liabilities or obligations are owed
by (or who otherwise have a claim against or dealings with) the Company or any
Member, and no such creditor or other Person shall obtain any rights under any
of such provisions (whether as a third party beneficiary or otherwise) or shall
obtain any rights under any of such provisions (whether as a third party
beneficiary or otherwise) or shall by reason of any such provisions make any
claim in respect to any debt, liability or obligation (or otherwise) including
any debt, liability or obligation pursuant to Section 1.03, against the Company
or any Member.
          Section 9.09 Notices. Each notice relating to this Agreement shall be
in writing and delivered in person or by registered or certified mail. All
notices to the Company shall be addressed to its principal office and place of
business. All notices addressed to a Member shall be addressed to such Member at
the address set forth in the Schedule. Any Member may designate a new address by
notice to that effect given to the Company. Unless otherwise specifically
provided in this Agreement, a notice shall be deemed to have been effectively
given when mailed by registered or certified mail to the proper address or
delivered in person.
          Section 9.10 Grantors of Revocable Trusts. Each Non-Managing Member
that is a revocable trust agrees that, if the trustee of such revocable trust
and the grantor of such revocable trust are the same person, the trustee’s
execution of this Agreement and any other documents executed in connection with
the Company shall bind such Person in his or her capacity both as trustee and as
grantor of such revocable trust.

27



--------------------------------------------------------------------------------



 



          Section 9.11 Goodwill. No value shall be placed on the name or
goodwill of the Company, which shall belong exclusively to the Managing Member.
          Section 9.12 Headings. The titles of the Articles and the headings of
the Sections of this Agreement are for convenience of reference only, and are
not to be considered in construing the terms and provisions of this Agreement.
          Section 9.13 Pronouns. All pronouns shall be deemed to refer to the
masculine, feminine, neuter, singular or plural, as the identity of the Person
or Persons may require in the context thereof.
          Section 9.14 Confidentiality. The Managing Member and the Company may,
in their discretion, keep confidential and not disclose to the Non-Managing
Members any proprietary information concerning the Company, including, without
limitation, investments, valuations, information regarding potential
investments, financial information, trade secrets and the like which is
proprietary in nature and non-public, or any information about any investment,
to the extent that such information is required to be kept confidential or is
otherwise subject to disclosure restrictions imposed by the issuer of the
investment or the Managing Member, in its reasonable discretion (collectively,
“Confidential Information”). Each Non-Managing Member shall not disclose or
cause to be disclosed any Confidential Information to any other Person, except
as otherwise required by any regulatory authority, law or regulation, or by
legal process, without the prior written consent of the Managing Member.
Notwithstanding anything in the foregoing or anything else contained in this
Agreement to the contrary, except as reasonably necessary to comply with
applicable securities laws, each Member (and any employee, representative or
other agent thereof) may disclose to any and all Persons, without limitation of
any kind, the tax treatment and tax structure of the offering and ownership of
Units and any transaction described in this Section 9.14 or elsewhere in this
Agreement and all materials of any kind (including opinions and other tax
analyses) that are provided to such Member relating to such tax treatment and
tax structure. For this purpose, “tax structure” means any facts relevant to the
federal income tax treatment of the offering and ownership of Units and any
transaction described in this Section 9.14 or elsewhere in this Agreement, and
does not include information relating to the identity of the Company or its
Affiliates.

28



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have hereunto set their hands as
of the date first set forth above.

          MANAGING MEMBER:

GOLDMAN SACHS HEDGE FUND STRATEGIES LLC
    By:         Name:         Title:         NON-MANAGING MEMBERS:

By:   GOLDMAN SACHS HEDGE FUND STRATEGIES LLC,
on behalf of each Member as attorney-in-fact     By:         Name:        
Title:        

29